In actions by the purchaser of real property, inter alia, to rescind the contract of sale (Action No. 1) and by the seller of the said property, R. O. D. Land Developers, Inc. (R. O. D.), to foreclose the purchase-money mortgage thereon (Action No. 2), the purchaser appeals from two orders of the Supreme Court, Richmond County, both dated September 13, 1977, the first of which, in Action No. 1, granted summary judgment to R. O. D. and dismissed the complaint as against it, and the second of which, in Action No. 2, inter alia, granted summary judgment to R. O. D. and appointed a receiver. Orders reversed, on the law, with one bill of $50 costs and disbursements, motions for summary judgment denied and the appointment of a receiver is vacated. On this record, there are questions of fact which preclude the granting of summary judgment to the respondent seller (see Todd v Pearl Woods, Inc., 20 AD2d 911, affd 15 NY2d 817; Forest Bay Homes v Kosinski, 50 AD2d 829; Arena v Hegyhaty, 30 AD2d 808; Grasso v De Melik, 114 NYS2d 884; see, also, Galgani v Fleming, 56 AD2d 644). Suozzi, J. P., Gulotta, Margett and Hawkins, JJ., concur.